Citation Nr: 0202160	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1968 and from August 1970 to May 1972.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.

The appellant is the veteran's surviving spouse.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In an unappealed rating decision dated in September 1994, 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

3.  The evidence associated with the claims file subsequent 
to the September 1994 decision is new, and so significant 
that it must be considered in order to decide fairly the 
merits of the claim.

4.  The veteran died on September [redacted], 1986 from pneumonia 
which was due to, or as a consequence of malignant melanoma 
with pulmonary metastasis.

5.  Malignant melanoma was not manifested during service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to any incident of 
service.

6.  The veteran's cause of death is not causally or 
etiologically related to service, including exposure to Agent 
Orange.



CONCLUSIONS OF LAW

1.  The September 1994 RO decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2001).

2.  New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  The veteran's death was not caused by, or substantially 
or materially contributed to by a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially requests that the Board reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that she has submitted new 
and material evidence not only sufficient to reopen her 
claim, but also sufficient to grant service connection.  
Historically, a July 1987 rating decision first denied 
service connection for the cause of the veteran's death on 
the basis that the veteran's fatal malignant melanoma was not 
manifested during service or within one year of separation 
from service.  Rating decisions dated in April and September 
1994 again considered and denied the appellant's claim on the 
basis that malignant melanoma was not shown to be associated 
with exposure to herbicides.  The appellant was notified of 
these decisions and of her appellate rights, but did not 
initiate an appeal.

As a general rule, within one year from the date of the 
mailing of the notice of the RO's decision, a Notice of 
Disagreement (NOD) must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991).  If a NOD is not filed within 
one year of the notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the appellant did not file an NOD after the RO's 
September 1994 rating decision.  Therefore, the RO's 
September 1994 decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  The Board notes that the definition of 
"new and material evidence," as set forth in 38 C.F.R. §  
3.156(a), was recently amended.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §  
3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  But see The Veterans Claims Assistance Act 
of 2000 (eliminates the concept of a well-grounded claim).

Evidence submitted since the September 1994 rating decision 
includes private treatment records from Southwestern Medical 
Center dated in 1986.  These records show that the veteran 
was diagnosed with malignant melanoma metastatic to the right 
lung, pneumonia, syndrome of inappropriate secretions of 
antidiuretic hormone, atonic bladder with urinary retention, 
hyponatremia, hypokalemia and ischemic cerebral infarct.

Also submitted was a statement from Thomas J. Leckman, M.D., 
dated in  November 2000.  Following a review of the veteran's 
records, the physician stated that it was his opinion that 
the malignant melanoma could very well have been caused by 
his Agent Orange exposure.  He also noted that it is as 
likely as not that the Agent Orange was the probable cause of 
the veteran's melanoma which then traveled to his lungs 
causing his death.

Additional evidence includes the transcript of a hearing 
before the Board conducted in September 2001.  At the 
hearing, the appellant stated that the veteran had been first 
diagnosed with cancer in 1977.  She also stated that she 
believed that exposure to Agent Orange caused the cancer that 
subsequently developed into the malignant melanoma, which was 
the cause of the veteran's death.  The appellant noted that 
the only medical evidence regarding a connection between 
Agent Orange exposure and the veteran's melanoma was the 
November 2000 statement from the veteran's private physician.

Based on the foregoing evidence, the Board finds that the 
evidence associated with the veteran's claims file subsequent 
to the September 1994 decision is new and material.  The 
November 2000 statement from the veteran's private physician 
provides an opinion as to medical nexus between the veteran's 
death due to malignant melanoma and his exposure to Agent 
Orange.  Such an opinion was lacking at the time of the RO's 
earlier decision.  The Board finds that this evidence is 
neither cumulative nor redundant.  Further, the Board finds 
that the new evidence of record is material, and thus, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Consequently, the Board finds that there is a basis to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, and accordingly, the appellant's claim 
must be reopened.

Having reopened the appellant's claim, the next step is to 
determine whether the duty to assist has been satisfied.  The 
Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This law 
sets forth requirements for notification and assisting a 
claimant in developing the facts pertinent to his or her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

In this regard, the Board finds that while the new law and 
accompanying regulations were enacted during the pendency of 
this appeal, and thus, have not been considered by the RO, 
there is no prejudice to the appellant in proceeding with 
this appeal, as the appellant has been fully informed as to 
laws and regulations governing her claim, including the 
requirements to substantiate her claim, and there is no 
indication that there is additional evidence that should be 
obtained before proceeding with appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).  The veteran's 
service medical records have been obtained and treatment 
records pertaining to the veteran have been submitted.  The 
appellant also provided testimony in support of her claim at 
a hearing before the Board.  The appellant has not referred 
to any additional evidence that would aid in substantiating 
her claim.  Moreover, as the outcome of this claim turns on 
the law and a weighing of the evidence, a remand in this case 
would serve no useful purpose, and the Board will proceed 
with appellate disposition.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1);  see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For certain chronic disorders, such as 
cancer, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims based on exposure to Agent Orange, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e).  

The Board acknowledges the recent changes in the regulations 
concerning diseases due to herbicide exposure.  See 38 
U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001) (which removed the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicide exposure; added diabetes mellitus 
(Type 2) to the list of presumptive diseases as due to 
herbicide exposure; and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era).  However, these changes are not applicable to 
the present issue at hand.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).  Malignant melanoma was listed 
as a disease the Secretary had determined there was 
insufficient credible evidence to establish an association 
between herbicide exposure.

With regard to the instant appeal, the pertinent facts 
follow.  The veteran's service medical records do not show 
any indication of complaints, diagnosis or treatment of a 
disorder for which service connection could be established 
and which have materially influenced the cause of death.  
Specifically, service medical records contain no evidence of 
malignant melanoma.  Medical records dated following service 
demonstrate that malignant melanoma was first manifested more 
than one year following service.  

Also included was a statement from a private physician dated 
November 2000.  Following a review of the veteran's records, 
the physician stated that it was his opinion that the 
malignant melanoma could very well have been caused by his 
Agent Orange exposure.  He also noted that it is as likely as 
not that the Agent Orange was the probable cause of the 
veteran's melanoma which then traveled to his lungs causing 
his death.

The evidence clearly shows that the veteran was diagnosed 
with malignant melanoma with pulmonary metastasis which one 
of his physicians believed was associated with the veteran's 
exposure to Agent Orange.  However, melanoma has not been 
found to be presumptively associated with Agent Orange 
exposure.  Claims based on Agent Orange exposure are unique 
in that entitlement, under the presumptions codified in 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, are based 
on an analysis of scientific evidence, ordered by statute.  
See 38 U.S.C.A. § 1116(b).  According to the Agent Orange 
Act, National Academy of Sciences (NAS) was selected to 
review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides, as an 
independent, nonprofit scientific organization, with 
appropriate expertise, and which was not part of the Federal 
Government.  See P.L. 102-4, § 3, Feb. 6, 1991, 105 Stat. 11.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on three 
occasions: January 4, 1994 (59 FR 341-46), August 8, 1996 (61 
FR 41442-49), and November 2, 1999 (64 FR 59232-43).

According to the Federal Register notices, NAS noted that 
although there was a significant increase in melanoma 
mortality, the most rigorously conducted studies argued 
against a relationship between melanoma and herbicide agents.  
In the most recent update, NAS stated that no new information 
had appeared to alter its previous conclusions on melanoma, 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of malignant melanoma.  Consequently, 
the Secretary has found that the credible evidence against an 
association between melanoma and herbicide exposure outweighs 
the credible evidence for such an association, and he has 
determined that a positive association does not exist.  See 
64 FR 59242 (Nov. 2, 1999).  

In comparing the evidence available at the time of the 
September 1994 RO decision with that subsequently presented, 
the pertinent factual situation regarding the claim for 
service connection remains essentially the same.  The 
objective evidence reflects that there is no clinical 
confirmation for a finding that malignant melanoma existed 
during service or that it was manifest for many years 
thereafter.  While the November 2000 statement from the 
veteran's private physician stated that it was more likely 
than not that his Agent Orange exposure was a probable cause 
of the veteran's melanoma, this statement of medical opinion 
must be weighed against the ongoing studies conducted by the 
NAS that showed no positive association exists between 
herbicide exposure and the subsequent development of 
malignant melanoma.  

The Board finds that the medical conclusion of the NAS as to 
the association of malignant melanoma and Agent Orange 
exposure has greater probative value than the opinion from 
the veteran's private physician.  The NAS opinion involved an 
ongoing review of all pertinent scientific studies, whereas 
the opinion of the veteran's physician was a bare conclusion 
without any reference or support in existing medical or 
scientific literature.  Simply put, the Board finds that the 
NAS has greater expertise with respect to the association of 
diseases and herbicide exposure, and the Board accepts the 
NAS conclusion over the veteran's physician's conclusion 
concerning the association between malignant melanoma and 
Agent Orange exposure.  As such, the weight of the medical 
evidence is against the appellant's claim.  Therefore, 
service connection for the cause of the veteran's death is 
not warranted.

Finally, the Board also notes that in the above-referenced 
hearing in September 2001, the appellant and her 
representative made reference to the possibility that the 
veteran may have been exposed to radiation while stationed in 
Japan from 1948 to 1950.  However, the Board notes that by 
definition, the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  38 
C.F.R. § 3.309(d)(3)(i).  Under 38 C.F.R. § 3.309(d)(3)(ii) 
(2001), a "radiation-risk activity" involved the occupation 
of Hiroshima or Nagasaki during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  While the 
veteran had been stationed in Japan during the time period 
from 1948 to 1950; it was two years past the stated time 
period in which he could have been considered as involved in 
a radiation-risk activity.  Therefore, it appears that the 
veteran did not participate in a radiation-risk activity that 
could have subsequently led to the development of malignant 
melanoma.

In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.

Service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

